DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 9 December 2021 has been entered and considered. Claims 13, 18, and 23 have been amended. Claims 13-14, 16-19, 21-24, and 26-27, all the claims pending in the application, are rejected.

Response to Amendment
Claim Rejections - 35 USC § 112(a)
In view of the amendments to claims 13, 18, and 23, the previous rejections under 35 USC 112(a) are withdrawn.

Claim Rejections - 35 USC § 112(b)
In view of the amendments to claims 13, 18, and 23, the previous rejections under 35 USC 112(b) are withdrawn. 

Prior Art Rejections
On pages 7-8 of the Amendment, Applicants discuss advantages of the subject invention set forth in the specification – namely, performing recognition processing for a limited number of classes without employing deep learning methods that require hundreds or even millions of 

On pages 8-9 of the Amendment, Applicants argue that Dabic fails to teach or suggest extracting the different-area image from the to-be-recognized image and obtaining a recognition result of the to-be-recognized image according to the image feature of the different-area image and a preset template feature. Applicants do not provide any evidence in support of this assertion. The Examiner respectfully disagrees. 
Dabic discloses processing to “extract sub-images containing the desired date and mint image information” ([0164] and Fig. 14; emphasis added). Here, Dabic discloses extracting a different-area image (date or mint image portions) from the to-be-recognized image (the original image of the quarter). Dabic further discloses performing “character recognition 825 such that a corresponding ASCII character can be assigned to each character in those sub-images” ([0165]; emphasis added). Specifically, “a template matching method is used to achieve character recognition” ([0166]; emphasis added). Here, Dabic further discloses obtaining a recognition result of the to-be-recognized image (coin recognition) according to the image feature of the different-area image (date or mint image portions) and a preset template feature (template used in 

On page 9, Applicants further argue that the proposed combination of Dabic and Rathjen fails to teach or suggest the newly added features of the independent claims: “the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to other objects contained in the to-be- recognized image”. In support of this argument, Applicants contend that Dabic does not teach or suggest “setting one of the primary attributes or the secondary attributes, such as date and mint image information, as a target object, and the others as the other objects” (page 9 of the Amendment).
Initially, the independent claims are silent about such “setting” of the target object and other objects; rather, the claims passively require that the image contains such objects and that they have different differentiation relative to one another. Notably, Dabic discloses that the originally captured image of the quarter does indeed contain objects other than the mint and date portions extracted for recognition. For example, Fig. 14 shows the hair, nose, and other features of the George Washington bust, as well as text including “LIBERTY” and “IN GOD WE TRUST”. Fig. 4B shows that the wall 416 and the lip 418 are also included in the image. Importantly, none of these other objects are extracted or used in the recognition process. That is, Dabic implicitly discloses that the extracted sub-images (mint and date portions) have a higher differentiation relative to the other objects in the image of the coin (e.g., the hair, nose, and other features of the George Washington bust, the “LIBERTY” text, the “IN GOD WE TRUST” text, the wall 416, and the lip 418 in the image) by virtue of the fact that these particular sub-images are selected for use in recognizing the coin. In other words, why would Dabic disclose the use of 
 
For all of the above reasons, the rejections based on Dabic and Rathjen are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 16-19, 21-24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0301009 to Dabic (hereinafter “Dabic”) in view of U.S. Patent No. 9,378,604 to Rathjen et al. (hereinafter “Rathjen”).
As to independent claim 13, Dabic discloses an image recognition method (Abstract discloses that Dabic is directed to image recognition of a coin), wherein the method comprises: obtaining a to-be-recognized image of a designated size ([0090] and Figs. 4-5 disclose capturing an image of the coin; [0131] discloses that the image is obtained at a particular scale (e.g., radius of coin = 270 pixels) or the image is scaled up or down to the desired size); extracting a different-area image from the to-be-recognized image ([0164] discloses extracting sub-images from the image of the quarter, the sub-images including a mint mark 1402 and date image information 1401; see Fig. 14); obtaining an image feature of the different-area image according to the different- area image ([0165] discloses performing character recognition in the sub-images); obtaining a recognition result of the to-be-recognized image, according to the image feature of the different-area image and a preset template feature ([0047, 0164-0167] discloses comparing the recognized characters with stored templates and recognizing the coin based on the comparison results), wherein the extracting a different-area image from the to-be-recognized image comprises: positioning an area location from the to-be-recognized image according to a pre-designated area location having a larger differentiation, the to-be-recognized image containing a target object and other objects in addition to the target object, wherein the differentiation is relative to other objects contained in the to-be-recognized image, and then extracting, only considering the area location of the to-be-recognized image, the image covered by the area location as the different-area image ([0164] and Fig. 14 discloses that an area 1401 is placed over the “specific pixel coordinates of the general region” in which the date is known to be since these coordinates are “fixed” for the coin and then “the area 1401 is cropped into a sub image” and compared to a stored template; these sub-images have a higher differentiation than other objects in the coin image (e.g., the hair, nose, and other features of the George Washington bust, the “LIBERTY” text, the “IN GOD WE TRUST” text, the wall 416, and the lip 418 in the image; see Figs. 4B 
Initially, the Examiner notes that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (MPEP 2144.04(III)). Accordingly, manually performing an automated activity which achieves the same result is also obvious. Furthermore, Dabic’s disclosure that “specific pixel coordinates of the general region in which the desired image information is located are fixed for the particular denomination and type of coin” ([0164]) implicitly requires that a person first manually programs the specific pixel coordinates of the desired image information used for recognition (date and mint). How would the system know the pre-designated area location otherwise? Despite this implicit disclosure, Dabic does not expressly disclose that the pre-designated area location is manually pre-designated.
Rathjen, like Dabic, is directed to coin recognition (Abstract) based on Attributes 430 including mint-mark and year/date of the coin (col. 10, line 64 to col. 11, line 12). In particular, Rathjen discloses that Recognition Criteria 405 is applied to a Coin Image 425 to match the coin with stored information, the Recognition Criteria 405 being user-specified and including lettering in a specific area (col. 12, lines 3-10 and col. 10, lines 15-18). Rathjen further discloses Search Area 415 records which may comprise entries indicating the size and location of a search area that is subject to OCR as part of a Recognizer 500 routine, the Search Area 415 comprising Coin Attributes 430 such as year or mint-mark or any other property that a user expects would be of value (col. 10, line 43 to col. 11, line 12). 

As to claim 14, the proposed combination of Dabic and Rathjen further teaches that the obtaining a to-be-recognized image of a designated size comprises: using affine transform to adjust the obtained to-be-recognized image of any size as the to-be-recognized image of the designated size ([0128] of Dabic discloses that the originally obtained image of the quarter may be subject to affine transformation in order to arrive at an image of appropriate size and orientation for recognition).
As to claim 16, the proposed combination of Dabic and Rathjen further teaches that the obtaining an image feature of the different-area image according to the different-area image comprises: obtaining an image feature of the different-area image by using a model obtained by training from a general data set, according to the different-area image ([0175] of Dabic discloses that the machine learning algorithm which performs the character recognition of the sub-images is trained using a training set of images with previously identified digits). 
As to claim 17, the proposed combination of Dabic and Rathjen further teaches that before obtaining a recognition result of the to-be-recognized image, according to the image feature of the different- area image and a preset template feature, the method further comprises: obtaining template images of at least two designated classes; extracting a template area image of each designated class from the template image of said each designated class in the at least two designated classes; and obtaining a template feature of said each designated class according to the template area image of said each designated class ([0152-0167] of Dabic discloses that rotational sets of template images are obtained for each of a plurality of classes of coins, features are extracted therefrom, and the features unique to each coin are stored for comparison with an input coin for recognition; See Figs. 11A-12BB). 

Independent claim 18 recites a device, comprising one or more processor; a memory; one or more programs stored in the memory and configured to execute an image recognition method ([0117] of Dabic discloses a computer comprising a processor, memory, and software which performs the disclosed algorithm), wherein the method comprises the steps recited in independent claim 13. Accordingly, claim 18 is rejected for reasons analogous to those discussed above in conjunction with claim 13 mutatis mutandis.
Claims 19 and 21-22 recite features nearly identical to those recited in claims 14 and 16-17, respectively. Accordingly, claims 19 and 21-22 are rejected for reasons analogous to those discussed above in conjunction with claims 14 and 16-17, respectively, mutatis mutandis.

Independent claim 23 recites a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to execute an image recognition method ([0117] of Dabic discloses a computer comprising a processor, memory, and software which performs the disclosed algorithm, the software inherently being stored on a computer storage medium), wherein the method comprises the steps recited in independent claim 13. mutatis mutandis.
Claims 24 and 26-27 recite features nearly identical to those recited in claims 14 and 16-17, respectively. Accordingly, claims 24 and 26-27 are rejected for reasons analogous to those discussed above in conjunction with claims 14 and 16-17, respectively, mutatis mutandis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SEAN M CONNER/Primary Examiner, Art Unit 2663